Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 21st day of
August 2015, between Aegerion Pharmaceuticals, Inc. a Delaware corporation (the
“Company”), and Sandford D. Smith, an individual (the “Executive”) (together the
“Parties”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.Commencement Date.  Executive commenced his employment with the Company
hereunder on July 27, 2015 (the “Commencement Date”).

2.Position, Term and Duties.  

(a)The Executive shall serve as the Interim Chief Executive Officer of the
Company.  In such capacity, Executive shall have supervision and control over
and responsibility for the day-to-day business and affairs of the Company and
shall have such powers and duties as are customarily assigned to such role, and
such other duties and responsibilities as may from time to time be prescribed by
the Board of Directors (the “Board”).    The Executive shall also continue to
serve as a member of the Board during his employment under this Agreement, and
the Company shall nominate the Executive for reelection in the event the
Executive’s term as a member of the Board ends during his employment hereunder. 
It is anticipated that the Executive’s employment shall end following the
conclusion of a reasonable transition period following the commencement of
employment of a new Chief Executive Officer (the “Transition Period”).  For the
avoidance of doubt, the Executive will cease to hold the title of Interim Chief
Executive Officer at such time when a new Chief Executive Officer commences
employment.

(b)The Executive shall devote his full working time and efforts to the business
and affairs of the Company. The Executive and the Company acknowledge that,
subject to the business needs of the Company as determined by the Board,
including as such business needs may require the performance of certain services
at the Company’s headquarters, the Executive will not be obligated to perform
the services under this Agreement exclusively from Massachusetts, but may divide
his work time between Massachusetts and elsewhere. Notwithstanding anything
contained in this paragraph, the Executive may (i) devote up to ten (10) hours
per week, outside of normal business hours, to his existing consulting practice,
(ii) manage his personal investments, (iii) engage in religious, charitable or
other community activities and (iv) subject to the terms of this Section, serve
on corporate or industry boards, as long as the activities described in (i)
through (iv) do not pose an actual or apparent conflict of interest and do not
interfere with the Executive’s performance of his duties to the Company.  The
Executive represents that he has provided the Company with a comprehensive list
of all outside professional activities with which he is currently involved or
reasonably expects to become

 

 



--------------------------------------------------------------------------------

 



involved.  In the event that, during his employment by the Company, the
Executive desires to engage in other outside professional activities, not
already included on such list, Executive will first seek written approval from
the Board and such approval will  not be unreasonably withheld or delayed.

3.Compensation and Related Matters.  

(a)Base Salary.  The Executive’s initial base salary shall be paid at the rate
of $635,000 per year.  The base salary in effect at any given time is referred
to herein as “Base Salary.”  The Base Salary shall be payable in a manner that
is consistent with the Company’s usual payroll practices for senior executives.

(b)Annual Bonus.  The Executive shall be eligible to receive an annual cash
bonus as determined by the Board or the Compensation Committee of the Board (the
“Compensation Committee” and the “Bonus”).  The Bonus shall be based on an
annual target and the achievement of performance goals; provided, however, that
for fiscal year 2015, the period during which performance shall be measured
shall commence on the Effective Date and end on December 31, 2015, and the
performance goals for such shortened performance period shall be mutually agreed
upon between the Executive and the Compensation Committee or the Board.   The
Executive’s target shall be 50% of his Base Salary, pro-rated for any partial
year of employment, including without limitation for fiscal year 2015.   The
Executive’s performance goals shall be established by the Compensation Committee
after consultation with the Executive and the achievement of those goals shall
be determined in the sole discretion of the Board or the Compensation Committee.
 Except as otherwise provided herein, to earn any part of the Bonus, the
Executive must be employed by the Company on December 31 of the applicable bonus
year and such Bonus shall be paid to Executive on or before March 15 of the
immediately following calendar year.

(c)Equity Grant. 

(i)As soon as practicable after the date hereof, the Company shall grant the
Executive an option to purchase 40,000 shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), with an exercise price equal to
the closing trading price of the Common Stock on the date of grant (the
“Option”) under the Company’s 2010 Stock Option and Incentive Plan (the “Plan”).
 As set forth more fully in the option award agreement, the Option shall have a
term of ten years and will vest and become exercisable in full on the six
(6)-month anniversary of the Commencement Date whether or not the Executive is
employed by the Company on such date, unless the Executive’s employment
hereunder is earlier terminated by the Company for Cause pursuant to Section
4(b) or due to the Executive’s resignation pursuant Section 4(d) hereof. The
Option shall remain exercisable until the earlier of (i) the third anniversary
of the date the Executive ceases to serve as a member of the Board and (ii) the
tenth anniversary of the date of the grant.  The Option otherwise shall be
subject to the terms set forth in the option award agreement, the Plan, any
applicable shareholder and/or option holder agreements and other restrictions
and limitations generally applicable to Common Stock of the Company or equity
awards held by Company executives and/or employees or otherwise imposed by law.



-2-

--------------------------------------------------------------------------------

 



(ii)As soon as practicable after the date hereof, the Company shall grant the
Executive 13,333 restricted stock units (the “RSU Award”) under the Plan. As set
forth more fully in the restricted stock unit agreement, and subject to the
Executive’s continued employment by the Company or service as a member of the
Board,  16.67% of the RSU Award shall vest on the six (6)-month anniversary of
the Commencement Date, and the remaining 83.33% of the RSU Award shall vest
monthly in equal installments over the thirty-one (31) months following such six
(6)-month anniversary;  provided, however, that any unvested portion of the RSU
Award shall vest immediately on the date the Executive experiences a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury Regulations,
after giving effect to the presumptions contained therein), from the Company and
from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Company under Section
1.409A-1(h)(3) of the Treasury Regulations, by reason of his retirement as a
member of the Board.    The RSU Award shall otherwise be subject to the terms
set forth in the Plan, the restricted stock unit agreement and other
restrictions and limitations generally applicable to restricted stock units of
the Company or equity awards held by Company executives and/or employees or
otherwise imposed by law.

(iii)In connection with the exercise of the Option or settlement of the RSU
Award, the Administrator shall, if requested by the Executive, hold back shares
otherwise deliverable upon the exercise of the Option or the settlement of the
RSU Award with an aggregate fair market value (as of the date the withholding is
effected) that would satisfy the withholding amount due (but not in excess of
the applicable minimum statutory withholding rate or such other amount that
would not cause adverse accounting consequences to the Company).

(d)Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder, in
accordance with the policies and procedures then in effect and established by
the Company for its senior executive officers, including without limitation for
the cost of (i) temporary housing for use while in Massachusetts, up to a
maximum of $10,000 per month, (ii) shipping the Executive’s automobile to and
from Massachusetts and (iii) reasonable travel between Florida and
Massachusetts, and California and Massachusetts, for the Executive and his
spouse.  To the extent any reimbursements under this Section 3(d) constitute
taxable income to the Executive, the Company shall make an additional payment in
the amount necessary such that the net amount retained by the Executive after
deduction from such reimbursements and such additional payment of any federal,
state or local income taxes and FICA and other employment taxes shall be equal
to the original amount of such reimbursements.  The additional payment shall be
(x) paid to the Executive at the time the reimbursement is paid to the Executive
and (y) calculated by assuming that the Executive pays federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the additional payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the applicable state and locality of
the Executive’s residence, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such applicable state and local taxes;
provided, however, that any reimbursement provided pursuant to this paragraph is
intended to comply with the rules of Section 1.409A-3(i)(1)(v) of the Code as a
tax gross-up payment and shall be limited as necessary to so comply.



-3-

--------------------------------------------------------------------------------

 



(e)Other Benefits.  The Executive shall be entitled to participate in or receive
benefits under the Company’s employee benefit plans as may be in effect for
employees of the Company generally from time to time, except to the extent such
plans are duplicative of benefits otherwise provided to the Executive under this
Agreement, subject to the terms and conditions of the applicable plan documents
and generally applicable Company policies, as may be in effect from time to
time, and any other restrictions or limitations imposed by law.  In the event
the Executive and his spouse become ineligible for continued coverage under the
health plan covering them immediately prior to the Commencement Date by reason
of the Executive’s employment under this Agreement, then until such time as the
Executive’s spouse reaches age sixty-five (65) and becomes eligible for
Medicare, the Company shall pay the Executive an amount equal to the difference
between (i) the Executive’s out-of-pocket cost for the health plan covering the
Executive and his spouse immediately prior to the Commencement Date and (ii) the
Executive’s out-of-pocket cost for a healthcare exchange insurance plan covering
his spouse (the “Retirement Health Benefit”). In the event of a Sale Event (as
defined in the Plan), the Company shall require the purchaser to assume
liability for the Retirement Health Benefit.

(f)Vacations.  The Executive shall be entitled to accrue up to 20 days of paid
vacation days in each year, which shall be accrued ratably, and subject to the
Company’s vacation policy in effect, and as may be amended from time to time.

4.Termination.  The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a)Death.  The Executive’s employment hereunder shall terminate upon his death.

(b)Termination by Company for Cause.  Subject to the procedures set forth in
this paragraph, the Company may terminate the Executive’s employment at any time
for Cause. For purposes of this Agreement, “Cause” shall mean any of the
following by Executive: (i) dishonesty, embezzlement, misappropriation of assets
or property of the Company; (ii) gross negligence, willful misconduct, neglect
of duties, theft, fraud, or breach of fiduciary duty to the Company; (iii)
willful and knowing violation of federal or state securities laws; or (iv) the
conviction of a felony, or any crime involving moral turpitude, including a plea
of guilty or nolo contendere; (v) a material breach of any material provision of
this Agreement; or (vi) a material breach of any of the Company’s written
policies relating to conduct or ethics that causes material, demonstrative harm
to the Company.   A termination of the Executive’s employment for Cause shall be
not be effective unless it is accomplished in accordance with the following
procedures:  The Board shall give the Executive written notice (“Notice of
Termination for Cause”) of its intention to terminate the Executive’s employment
for Cause, setting forth the specific conduct of or failure to act by the
Executive that it considers to constitute Cause and the specific provision(s) of
this Agreement on which it relies, and stating the date, time and place of a
special meeting of the Company’s Board (the “Special Board Meeting”) called and
held specifically and exclusively for the purpose of considering the Executive’s
termination for Cause.  The Special Board Meeting must take place not less than
thirty (30) business days after the Executive receives the Notice of Termination
for Cause.  The Executive shall be given an opportunity, together with counsel,
to be heard at the Special Board Meeting.  The Executive’s termination for Cause
shall be effective when a resolution is duly adopted at the Special Board



-4-

--------------------------------------------------------------------------------

 



Meeting stating that, in the good faith opinion of a majority of the members of
the Board (other than the Executive) present at the Special Board Meeting, the
Executive engaged in the act or omission referenced in the Notice of Termination
for Cause and that such conduct or failure to act constitutes Cause under the
applicable provision of this Agreement.  A failure of the Company to follow the
provisions of this Section in connection with a proposed termination of the
Executive’s employment by the Company for Cause shall result in the termination
of the Executive’s employment being conclusively deemed to be a termination by
the Company without Cause.

(c)Termination by the Company Without Cause.  The Company may terminate the
Executive’s employment at any time without Cause.  Any termination by the
Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(b)  (including a termination
that results from the death of the Executive under Section 4(a) or the
conclusion of the Transition Period) shall be deemed a termination without
Cause.  

(d)Resignation by the Executive.  The Executive may terminate his employment
hereunder at any time upon thirty (30) days’ notice to the Company.  The Board
may elect to waive such notice period or any portion thereof; but in that event,
the Company shall pay the Executive the Base Salary for the portion of the
notice period so waived.

(e)Notice of Termination.  Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(f)Date of Termination.  “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death; (ii)
if the Executive’s employment is terminated by the Company without Cause under
Section 4(c) on the date the Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Company for Cause under Section
4(b), the date the resolution of the Special Board Meeting confirms that a for
“Cause” event has occurred, as referenced in Section 4(b); and (iv) if the
Executive’s employment is terminated by the Executive under Section 4(d), the
date specified in the Notice of Termination.   Notwithstanding the foregoing, in
the event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement.

5.Compensation Upon Termination.  

(a)Termination Generally.  If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any earned but unpaid Base
Salary through the Date of Termination,  (ii) any Bonus awarded for the fiscal
year preceding that in which the Date of Termination occurs, but unpaid on the
Date of Termination (the “Prior Year Bonus”), (iii) unpaid expense
reimbursements, (iv) any accrued but unused vacation through the Date of
Termination 



-5-

--------------------------------------------------------------------------------

 



and (v) any vested benefits the Executive may have under any employee benefit
plan of the Company (all of the foregoing, payable subject to the timing
limitations described herein, the “Accrued Benefit”) on or before the time
required by law but, other than the Prior Year Bonus, in no event more than 30
days after the Executive’s Date of Termination. The Prior Year Bonus shall be
payable at such time when annual bonuses for such fiscal year are payable to
executives of the Company generally.

(b)Termination by the Company Without Cause.  

(i)If the Executive’s employment is terminated by the Company without Cause as
provided in Section 4(c): (A)  if the Date of Termination occurs before the six
(6)-month anniversary of the Commencement Date, the Company shall continue to
pay the Executive the Base Salary through the six (6)-month anniversary of the
Commencement Date in accordance with Section 3(a) hereof (the “Continued Salary
Payments”), (B)  the Company shall pay the Executive a pro-rata portion of the
Bonus that the Executive would have earned for the fiscal year in which such
termination occurs had the Executive’s employment continued through the end of
such year, determined based on the portion of the fiscal year that has elapsed
as of the Termination Date (the “Pro Rata Bonus”); provided, however, that if
the Termination Date occurs before the six (6)-month anniversary of the
Commencement Date, the Pro Rata Bonus shall be calculated as if the Termination
Date had occurred on such six (6)-month anniversary of the Commencement Date,
and (C) on the six (6)-month anniversary of the Date of Termination, the Company
shall pay to the Executive $165,000, less the amount of gross income derived by
the Executive from consulting fees earned by the Executive during the same six
(6)-month period (sub-sections (A) through (C) together, the “Termination
Benefits”).  The Executive agrees to provide the Company with reasonable
documentation and substantiation of such income no later than ten (10) days
preceding the six (6)-month anniversary of the Date of Termination.
 Notwithstanding anything in this paragraph to the contrary, if the Termination
Date occurs before the six (6)-month anniversary of the Commencement Date but on
or after January 1, 2016, the Pro Rata Bonus shall be reduced by the amount of
any Prior Year Bonus paid to the Executive under Section 5(a) of this Agreement.
  

(ii)Any obligation of the Company to provide the Termination Benefits is
conditioned, however, on the Executive (or his estate) signing and returning to
the Company (without revoking) a timely and effective separation agreement
containing a general release of claims and other customary terms in the form
provided by the Company by the deadline specified therein, all of which
(including the lapse of the period for revoking the release of claims as
specified in the release of claims) shall have occurred no later than the
sixtieth (60th) calendar day following the date of termination (any such release
submitted by such deadline, the “Release of Claims”).  Subject to Section 6
below, (i) any Continued Salary Payments to which the Executive is entitled
hereunder shall be in the form of salary continuation, payable in accordance
with the normal payroll practices of the Company for its executives, with the
first payment, which shall be retroactive to the day immediately following the
date the Executive's employment terminated, being due and payable on the
Company's next regular payday for executives that follows the expiration of
sixty (60) calendar days from the date the Executive's employment terminates
(the “Payment Date”) and (ii) any Pro Rata Bonus to which the Executive is
entitled shall be payable at such time when annual bonuses for such fiscal year
are payable to executives of the Company generally or, if later, the Payment
Date.  



-6-

--------------------------------------------------------------------------------

 



6.Section 409A; Taxes.

(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code, as amended (the “Code”), the Company determines that
the Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Executive becomes entitled to under this Agreement on account of the Executive’s
separation from service is non-qualified deferred compensation subject to
Section 409A of the Code and not otherwise exempt, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-l(h).

(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.



-7-

--------------------------------------------------------------------------------

 



(f)The Executive represents that he is domiciled in and a tax resident of
Florida and that at no time in calendar 2015 has he been domiciled in, or
otherwise a tax resident of, the Commonwealth of Massachusetts.  The parties
jointly acknowledge that the Executive’s engagement as Interim Chief Executive
Officer is to accommodate the Company’s short-term needs and does not include an
intention by either party that the Executive should relocate to
Massachusetts.  The Executive agrees that he shall use his reasonable best
efforts to maintain his Florida domicile and tax residency and to avoid
Massachusetts tax residency, including without limitation using reasonable best
efforts to avoid spending more than 183 full or partial days in Massachusetts in
any tax year.    The Executive agrees to file his tax returns in a manner that
is consistent with the foregoing and to provide the Company promptly with such
information as the Board may request demonstrating the extent of the Executive’s
travel to and presence in Massachusetts, as reasonably needed for the Company to
determine the Executive’s compliance with the foregoing.  In the event that, in
connection with the performance of the Executive’s duties hereunder and despite
the foregoing,  it is determined to the reasonable satisfaction of the Company
that the Executive has nevertheless become a Massachusetts tax resident for any
tax period from and after the Commencement Date and prior to the termination of
the Executive’s services hereunder, the Company will reimburse the Executive for
any Massachusetts state personal income tax (excluding penalties) on taxable
income of up to $800,000 in the aggregate which would not otherwise have been
subject to such Massachusetts taxes had the Executive not been a Massachusetts
tax resident; provided that, for the avoidance of doubt, any Massachusetts
personal income tax on the Executive’s compensation and taxable benefits from
the Company or on any other income that would be subject to the Massachusetts
personal income tax without regard to the Executive’s tax residency shall not be
eligible for reimbursement under this paragraph;  provided further that in
determining the amount of any Company reimbursement obligation hereunder, any
tax credits that the Executive could claim in Massachusetts for taxes paid to
other jurisdictions shall be deemed to have applied first against Massachusetts
personal income taxes otherwise reimbursable hereunder.    In the event that it
is determined that any reimbursements under this paragraph must be included in
the Executive’s taxable income for federal, state or local income tax purposes,
the Company shall also make an additional payment to the Executive in the amount
necessary such that the net amount retained by the Executive after deduction
from such reimbursements and such additional payment of any federal, state or
local income taxes and FICA and other employment taxes shall be equal to the
original amount of such reimbursements.  The additional payment shall be (x)
paid to the Executive at the time the reimbursement is paid to the Executive and
(y) calculated by assuming that the Executive pays federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the additional payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the applicable state and locality of the
Executive’s residence, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such applicable state and local taxes;
provided, however, that any reimbursement provided pursuant to this paragraph is
intended to comply with the rules of Section 1.409A-3(i)(1)(v) of the Code as a
tax gross-up payment and shall be limited as necessary to so comply.

7.Confidential Information, Noncompetition and Cooperation; Nondisparagement.  
 

(a)Restrictive Covenants.  As a condition of the Executive’s employment and as a
material term of this Agreement, the Executive agrees to execute and comply with
the



-8-

--------------------------------------------------------------------------------

 



Employee Confidentiality and Assignment of Inventions Agreement attached hereto
as Exhibit 1, the terms of which are hereby incorporated by reference into this
Section of this Agreement.

(b)Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company,
provided, that the Executive will not have an obligation under this paragraph
with respect to any Claim in which the Executive has filed directly against the
Company or related persons or entities.  The Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.  During
and after the Executive’s employment, the Executive also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company, provided the Executive will not have any obligation under this
paragraph with respect to any claim in which the Executive has filed directly
against the Company or related persons or entities.  The Company shall reimburse
the Executive for any reasonable out-of-pocket expenses incurred in connection
with the Executive’s performance of obligations pursuant to this Section.

8.Indemnification.  The Company and the Executive shall enter into an
indemnification agreement in a form approved by the Board for the Company’s
senior executives on terms no less favorable than any director, officer or
employee of the Company.

9.Consent to Jurisdiction.  To the extent that any court action is initiated to
enforce this Agreement, the parties hereby consent to the jurisdiction of the
state and federal courts of the Commonwealth of Massachusetts.  Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

10.Integration.  This Agreement, including Exhibit 1, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties concerning such subject
matter herein.

11.Withholding.  All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.  Nothing herein shall be construed to obligate
the Company to design or implement any compensation arrangement in a way that
minimizes tax consequences for Executive.

12.Successor to the Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary



-9-

--------------------------------------------------------------------------------

 



designated in writing to the Company prior to his death (or to his estate, if
the Executive fails to make such designation).

13.Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18.Governing Law.  This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles of such commonwealth.  
With respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the First Circuit.

19.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20.Successor to Company.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place.  Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.



-10-

--------------------------------------------------------------------------------

 



21.Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

22.Fees.  The Company will reimburse the Executive for actual and reasonable
fees for legal, tax and/or accounting advice obtained in connection with the
review, negotiation and execution of this Agreement,  the option award agreement
and the restricted stock unit agreement, in an amount not to exceed $25,000,
subject to receipt of reasonable documentation and substantiation of the same.

 

 





-11-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

AEGERION PHARMACEUTICALS, INC.

 

 

 

 

 

/s/ David Scheer

August 21, 2015

David Scheer, Chairman of the Board of Directors

Date

 

 

 

 

Sandford D. Smith

 

 

 

 

 

/s/ Sandford D. Smith

August 21, 2015

 

Date

 

 



-12-

--------------------------------------------------------------------------------

 



Exhibit 1

AEGERION PHARMACEUTICALS, INC.

Employee Confidentiality and Assignment of Inventions Agreement

In consideration and as a condition of my employment by Aegerion
Pharmaceuticals, Inc. (the “Company”), I agree as follows:

1.Proprietary Information.  I agree that all information, whether or not in
writing, concerning the Company’s business, technology, business relationships
or financial affairs which the Company has not released to the general public
(collectively, “Proprietary Information”) is and will be the exclusive property
of the Company.  By way of illustration, Proprietary Information may include
information or material which has not been made generally available to the
public, such as: (a) corporate information, including plans, strategies,
methods, policies, resolutions,, negotiations or litigation; (b) marketing
information, including strategies, methods, customer identities or other
information about customers, prospect identities or other information about
prospects, or market analyses or projections; (c) financial information,
including cost and performance data, debt arrangements, equity structure,
investors and holdings, purchasing and sales data and price lists; and (d)
operational and technological information, including plans, specifications,
manuals, forms, templates, software, designs, methods, procedures, formulas,
discoveries, inventions, improvements, concepts and ideas; and (e) personnel
information, including personnel lists, reporting or organizational structure,
resumes, personnel data, compensation structure, performance evaluations and
termination arrangements or documents.  Proprietary Information also includes
information received in confidence by the Company from its customers or
suppliers or other third parties. 

2.Recognition of Company’s Rights.  I will not, at any time, without the
Company’s prior written permission, either during or after my employment,
disclose any Proprietary Information to anyone outside of the Company, or use or
permit to be used any Proprietary Information for any purpose other than the
performance of my duties as an employee of the Company.  I will cooperate with
the Company and use my best efforts to prevent the unauthorized disclosure of
all Proprietary Information.  I will deliver to the Company all copies of
Proprietary Information in my possession or control upon the earlier of a
request by the Company or termination of my employment.  For the avoidance of
doubt, I acknowledge that nothing contained herein limits, restricts or in any
other way affects my communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity.

3.Rights of Others.  I understand that the Company is now and may hereafter be
subject to nondisclosure or confidentiality agreements with third persons which
require the Company to protect or refrain from use of proprietary information.
 I agree to be bound by the terms of such agreements in the event I have access
to such proprietary information,

4.Commitment to Company; Avoidance of Conflict of Interest.  Except for those
outside associations permitted under my employment agreement (the “Permitted
Arrangements”), while an employee of the Company, I will devote my full-time
efforts to the

 

 

-13-

--------------------------------------------------------------------------------

 



Company’s business and I will not engage in any other business activity that
conflicts with my duties to the Company.  I will advise the Board of the Company
at such time as any activity of either the Company or another business presents
me with a conflict of interest or the appearance of a conflict of interest as an
employee of the Company.  I will take whatever action is requested of me by the
Company to resolve any conflict or appearance of conflict which it finds to
exist.

5.Developments.  I will make full and prompt disclosure to the Company of all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, and audio or visual works and
other works of authorship, whether or not patentable or copyrightable, that are
created, made, conceived or reduced to practice by me (alone or jointly with
others) or under my direction during the period of my employment and that do not
arise out of any Permitted Arrangement, as defined in Section 3, (collectively,
the “Developments”).  I acknowledge that all work performed by me is on a “work
for hire” basis, and I hereby do assign and transfer and, to the extent any such
assignment cannot be made at present, will assign and transfer, to the Company
and its successors and assigns all my right, title and interest in all
Developments that (a) relate to the business of the Company or any customer of
the Company or any of the products or services being researched, developed,
manufactured or sold by the Company or which may be used with such products or
services; or (b) result from tasks assigned to me by the Company; or (c) result
from the use of premises or personal property (whether tangible or intangible)
owned, leased or contracted for by the Company (“Company-Related Developments”),
and all related patents, patent applications, trademarks and trademark
applications, copyrights and copyright applications, and other intellectual
property rights in all countries and territories worldwide and under any
international conventions (“Intellectual Property Rights”).

To preclude any possible uncertainty, I have set forth on Exhibit A attached
hereto a complete list of Developments that I have, alone or jointly with
others, conceived, developed or reduced to practice prior to the commencement of
my employment with the Company that I consider to be my property or the property
of third parties and that I wish to have excluded from the scope of this
Agreement (“Prior Inventions”).  If disclosure of any such Prior Invention would
cause me to violate any prior confidentiality agreement, I understand that I am
not to list such Prior Inventions in Exhibit A but am only to disclose a cursory
name for each such invention, a listing of the party(ies) to whom it belongs and
the fact that full disclosure as to such inventions has not been made for that
reason.  I have also listed on Exhibit A all patents and patent applications in
which I am named as an inventor, other than those which have been assigned to
the Company (“Other Patent Rights”).  If no such disclosure is attached, I
represent that there are no Prior Inventions or Other Patent Rights.  If, in the
course of my employment with the Company, I incorporate a Prior Invention into a
Company product, process or machine or other work done for the Company, I hereby
grant to the Company a nonexclusive, royalty-free, paid-up, irrevocable,
worldwide license (with the full right to sublicense) to make, have made,
modify, use, sell, offer for sale and import such Prior Invention.
 Notwithstanding the foregoing, I will not incorporate, or permit to be
incorporated, Prior Inventions in any Company-Related Development without the
Company’s prior written consent.

This Agreement does not obligate me to assign to the Company any Development
which, in the sole judgment of the Company, reasonably exercised, is developed
entirely on my own





-2-

--------------------------------------------------------------------------------

 



time and does not relate to the business efforts or research and development
efforts in which, during the period of my employment, the Company actually is
engaged or reasonably would be engaged, and does not result from the use of
premises or equipment owned or leased by the Company.  However, I will also
promptly disclose to the Company any such Developments for the purpose of
determining whether they qualify for such exclusion.  I understand that to the
extent this Agreement is required to be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 5 will be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes.  I also hereby waive all claims to any moral
rights or other special rights which I may have or accrue in any Company-Related
Developments.

6.Documents and Other Materials.  I will keep and maintain adequate and current
records of all Proprietary Information and Company-Related Developments
developed by me during my employment, which records will be available to and
remain the sole property of the Company at all times.

All files, letters, notes, memoranda, reports, records, data, sketches,
drawings, notebooks, layouts, charts, quotations and proposals, specification
sheets, or other written, photographic or other tangible material containing
Proprietary Information, whether created by me or others, which come into my
custody or possession, are the exclusive property of the Company to be used by
me only in the performance of my duties for the Company.  Any property situated
on the Company’s premises and owned by the Company, including without limitation
computers, disks and other storage media, filing cabinets or other work areas,
is subject to inspection by the Company at any time with or without notice.  In
the event of the termination of my employment for any reason, I will deliver to
the Company all files, letters, notes, memoranda, reports, records, data,
sketches, drawings, notebooks, layouts, charts, quotations and proposals,
specification sheets, or other written, photographic or other tangible material
containing Proprietary Information, and other materials of any nature pertaining
to the Proprietary Information of the Company and to my work, and will not take
or keep in my possession any of the foregoing or any copies.

7.Enforcement of Intellectual Property Rights.  I will cooperate fully with the
Company, both during and after my employment with the Company, with respect to
the procurement, maintenance and enforcement of Intellectual Property Rights in
Company-Related Developments.  I will sign, both during and after the term of
this Agreement, all papers, including without limitation copyright applications,
patent applications, declarations, oaths, assignments of priority rights, and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.  If the
Company is unable, after reasonable effort, to secure my signature on any such
papers, I hereby irrevocably designate and appoint each officer of the Company
as my agent and attorney-in-fact to execute any such papers on my behalf, and to
take any and all actions as the Company may deem necessary or desirable in order
to protect its rights and interests in any Company-Related Development.

8.Government Contracts.  I acknowledge that the Company may have from time to
time agreements with other persons or with the United States Government or its
agencies which



-3-

--------------------------------------------------------------------------------

 



impose obligations or restrictions on the Company regarding inventions made
during the course of work under such agreements or regarding the confidential
nature of such work.  I agree to comply with any such obligations or
restrictions upon the direction of the Company.  In addition to the rights
assigned under paragraph 5, I also assign to the Company (or any of its
nominees) all rights which I have or acquired in any Developments, full title to
which is required to be in the United States under any contract between the
Company and the United States or any of its agencies.

9.Prior Agreements.  I hereby represent that, except as I have fully disclosed
previously in writing to the Company, I am not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of my employment with the Company or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party.
 I further represent that my performance of all the terms of this Agreement as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company.  I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

10.Remedies Upon Breach.   I understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and I consider them to be reasonable for such purpose.  Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to seek specific
performance and other injunctive relief, without the posting of a bond.  If I
violate this Agreement, in addition to all other remedies available to the
Company at law, in equity, and under contract, I agree that I am obligated to
pay all the Company’s costs of enforcement of this Agreement, including
attorneys’ fees and expenses.

11.Use of Voice, Image and Likeness.  During the period of my employment, I give
the Company permission to use any and all of my voice, image and likeness, with
or without using my name, in connection with the products and/or services of the
Company, for the purposes of advertising and promoting such products and/or
services and/or the Company, and/or for other purposes deemed appropriate by the
Company in its reasonable discretion, except to the extent expressly prohibited
by law.

12.Publications and Public Statements.  I will obtain the Company’s written
approval before publishing or submitting for publication any material that
relates to my work at the Company and/or incorporates any Proprietary
Information.

13.No Employment Obligation.  I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment.  I
acknowledge that, unless otherwise agreed in a formal written employment
agreement signed on behalf of the Company by an authorized officer, my
employment with the Company is at will and therefore may be terminated by the
Company or me at any time and for any reason, with or without cause.



-4-

--------------------------------------------------------------------------------

 



14.Survival and Assignment by the Company.  I understand that my obligations
under this Agreement will continue in accordance with its express terms
regardless of any changes in my title, position, duties, salary, compensation or
benefits or other terms and conditions of employment.   I further understand
that my obligations under this Agreement will continue following the termination
of my employment regardless of the manner of such termination and will be
binding upon my heirs, executors and administrators.  The Company will have the
right to assign this Agreement to its affiliates, successors and assigns.  I
expressly consent to be bound by the provisions of this Agreement for the
benefit of the Company or any parent, subsidiary or affiliate to whose employ I
may be transferred without the necessity that this Agreement be resigned at the
time of such transfer.

15.Updating Information to the Company; Disclosure to Future Employers.  For
twelve (12) months following termination of my employment, I will (i) notify the
Company of any change in my address and of each subsequent employment or
business activity, including the name and address of my employer or other
post-Company employment plans and the nature of my activities, and (ii) provide
a copy of this Agreement to any prospective employer, partner or coventurer
prior to entering into an employment, partnership or other business relationship
with such person or entity.

16.Severability.  In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

17.Interpretation.   This Agreement will be deemed to be made and entered into
in the Commonwealth of Massachusetts, and will in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts.  I
hereby agree to consent to personal jurisdiction of the state and federal courts
situated within Suffolk County, Massachusetts for purposes of enforcing this
Agreement, and waive any objection that I might have to personal jurisdiction or
venue in those courts.

I UNDERSTAND THAT THIS AGREEMENT AFFECTS IMPORTANT RIGHTS. BY SIGNING BELOW, I
CERTIFY THAT I HAVE READ IT CAREFULLY AND AM SATISFIED THAT I UNDERSTAND IT
COMPLETELY.

IN WITNESS WHEREOF, the undersigned has executed this agreement as a sealed
instrument as of the date set forth below.

 

 

 

 

 

 

Signed:

/s/ Sandford D. Smith

 

Type or print name:

Sandford D. Smith

 

Date:

August 21, 2015

 

 

 



-5-

--------------------------------------------------------------------------------

 



EXHIBIT A

 

 

To:

Aegerion Pharmaceuticals, Inc.,

 

From:

Sandford D. Smith

 

Date:

August 21, 2015

 

 

SUBJECT:Prior Inventions 

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my engagement by the Company:

☒No inventions or improvements

☐See below:

 

 

 

 

 

☐Additional sheets attached

The following is a list of all patents and patent applications in which I have
been named as an inventor:

☒None

☐See below:

 

 

 

 

 

 

--------------------------------------------------------------------------------